internal_revenue_service number release date index number --------------------------------------- ----------------------------------------------- ---------------------------------------- re ----------------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi plr-118917-18 date december legend date settlor trust child child spouse court date year statute year --------------------------- ------------------------ ------------------------------------------------------------------------ ------------------------ ---------------------------- ---------------------------------------- ---------------------- ------------------------------------------------------------------------------------------ ---------------------------- ------- ---------------------------------------------------------------- ------- dear ------------------- this letter responds to a letter dated date submitted on behalf of your authorized representative requesting a ruling regarding the federal estate_tax consequences of the purchase by insurance trustee of trust of a life_insurance_policy on the life of child the facts submitted and representations made are as follows on date settlor established an irrevocable_trust trust for the benefit of child and child 1’s descendants the trustee of trust is child settlor predeceased child it is represented that child has not made any contributions to trust and does not intend to make any contributions to trust plr-118917-18 sec_2_1 of trust provides that the trustee is expressly granted the power to own and acquire life_insurance and to pay the premiums on existing life_insurance on the life of any person in which the trust or its beneficiaries may have an insurable interest the ownership of any and all policies of insurance applied for and purchased by the trustee or transferred and assigned to the trustee is irrevocably vested in the trustee under sec_2 the trustee is vested with all rights powers options elections privileges and incidents_of_ownership in all insurance policies owned by trust sec_2 provides that the trustee shall have the power to use all or any part of the net_income or corpus of trust to pay all or any part of any premiums or other charges due on any insurance policies held in trust provided however notwithstanding any contrary provision in this paragraph in the event the trust owns any life_insurance on the life of settlor premium payments shall only be made out of corpus and not out of income as determined for federal_income_tax purposes under subpart e of part i subchapter_j chapter subtitle a of the internal_revenue_code code under article iii during child 1’s lifetime the trustee shall have the power to distribute net_income and corpus of trust as trustee may determine to be appropriate to provide for the health support maintenance and education of child and child 1’s descendants any undistributed_net_income shall be accumulated and added to the corpus of trust section provides that upon the death of child child shall have a testamentary special_power_of_appointment over the remaining assets of trust limited to the class consisting of child 1’s descendants to the extent child does not exercise or ineffectively exercises child 1’s testamentary special_power_of_appointment then the trustee shall apportion the property of trust into separate equal trusts one for the benefit of each of child 1’s then living children child’s trust and one trust for the benefit of the descendants descendant’s trust taken collectively of each child of child who is then deceased leaving descendants then surviving moreover sections and grant a testamentary special_power_of_appointment to the primary beneficiary of a child’s trust or a descendant’s trust under section child shall have the power to appoint one or more persons individual or corporate to serve as co-trustee or sole trustee of trust or the separate trusts created hereunder and shall have the power to remove or replace any co-trustee or sole trustee whether named in trust or appointed pursuant to article vii if child should die resign or be unable or unwilling to serve as trustee for any reason or fail to appoint a successor then settlor appoints child 1’s spouse spouse as trustee if spouse is unable to serve for any reason then settlor appoints child upon the death of child if child has not appointed a trustee to succeed upon child 1’s death plr-118917-18 settlor appoints each child of child as sole trustee of any separate trust created for his or her benefit section dollar_figure provides that settlor does not intend that the trustee have any power over trust property that if held by the trustee in a fiduciary capacity would result in inclusion of trust assets in the estate of the trustee for federal estate_tax purposes to this end the settlor appoints the co-trustee or if none the next successor trustee named or appointed under article vii who is qualified to serve as trustee and who does not suffer the same disability as special co-trustee during any period in which a_trust governed by this agreement provides for current_distribution to beneficiaries to whom the primary trustee owes a legal_obligation of support or contains property over which the primary trustee’s powers would result in such inclusion section a provides that a special co-trustee shall be appointed if a_trust governed under this agreement owns or otherwise possesses any incidents_of_ownership over any life_insurance policies on the life of the primary trustee within the meaning of sec_2042 section c provides that a special co-trustee shall be appointed if a_trust governed under this agreement provides for current distributions to beneficiaries to whom the primary trustee has a legal_obligation of support the special co-trustee shall have the sole power to determine the amount and timing of any discretionary distribution to a beneficiary to whom the primary trustee has a legal_obligation of support the primary trustee’s powers at such times shall be limited to management of trust assets and distributions to beneficiaries to whom the primary trustee owes no legal support obligation in year trustee proposed to purchase a life_insurance_policy on the joint lives of child and spouse however section of trust provides child with a testamentary special_power_of_appointment over all assets contained in trust as a result if trust owned a life_insurance_policy on the life of child there is a risk that the life_insurance death_benefit proceeds will be included in child 1’s gross_estate for federal estate_tax purposes upon child 1’s death accordingly child in the capacity of trustee of trust petitioned court to modify the terms of trust to remove child 1’s testamentary special_power_of_appointment over any life_insurance_policy on child 1’s life or the proceeds of such policy to add an insurance trustee who will have sole authority over any insurance policies on the life of child purchased by trust and to modify trust to require that premium payments on life_insurance policies on child must be paid out of trust corpus on date in year a final judgment of modification was issued by court approving the modification of trust pursuant to the final judgment of modification trust is modified as follows plr-118917-18 sec_2 as modified provides that if trust owns any life_insurance on the life of settlor a beneficiary or a trustee premium payments shall only be made out of corpus and not out of income as determined for federal_income_tax purposes under subpart e of part i subchapter_j chapter subtitle a of the internal_revenue_code code sections and as modified provide that a holder of a testamentary special_power_of_appointment under the terms of trust child’s trust or descendant’s trust is excluded from exercising the power over any life_insurance_policy on such beneficiary’s life or proceeds of such policy on such beneficiary’s life section a of trust as modified is deleted and replaced with the following notwithstanding the foregoing procedure child is appointed as insurance trustee hereinafter referred to as insurance trustee if a_trust governed by this agreement intends to purchase purchases owns or otherwise possesses any incidents_of_ownership over any life_insurance policies on the life of the primary trustee within the meaning of sec_2042 of the internal_revenue_code child shall have the power to i change the insurance trustee succession herein ii appoint one or more persons individual or corporate excluding child to serve as insurance trustee or co-trustees of this trust or any trust created hereunder and iii remove such persons appointed whether now serving or appointed to serve in the future provided however child shall not have the power to appoint a person related to or subordinate to child within the meaning of sec_672 of the internal_revenue_code as successor insurance trustee the insurance trustee shall have the power to maintain the policies in which the applicable trust has an ownership_interest and pay the trust’s proportionate share of the premiums thereon if for any reason there are not sufficient funds to pay the premiums and maintain the policies in force the insurance trustee shall have authority to accept paid-up insurance for the policies additionally if necessary for the health support or maintenance of the beneficiary of that trust the insurance trustee shall have complete authority to surrender the said policies or borrow on them and to utilize the proceeds for the benefit of that trust_beneficiary the insurance trustee shall not be liable to any beneficiary by virtue of its decision in exercising its discretion and in carrying out these instructions if child should die resign or be unable or unwilling to exercise the power described in this subparagraph unless child has otherwise named a successor insurance trustee then a majority of the beneficiaries then entitled or permitted to receive income from each separate trust hereunder per stirpes and not per capita who are at plr-118917-18 least twenty-one years of age shall have the authority to appoint a successor insurance trustee other than settlor statute provides in pertinent part that on the petition of a trustee or a beneficiary a court may order that the terms of the trust be modified if because of circumstances not known to or anticipated by the settlor the order will further the purposes of the trust modification of administrative non-dispositive terms of the trust is necessary or appropriate to prevent waste or avoid impairment of the trust’s administration the order is necessary or appropriate to achieve the settlor’s tax objectives and is not contrary to the settlor’s intentions or the order is not inconsistent with the material purpose of the trust and all beneficiaries of the trust have consented or are deemed to have consented to the order in year subsequent to the court’s final judgment child in the capacity of insurance trustee purchased a second-to-die policy on the lives of child and spouse trustee requests a ruling that child will not possess any incidents_of_ownership over any life_insurance_policy on child 1’s life acquired by trust as amended and that the proceeds of any policy on child 1’s life will not be includible in child 1’s gross_estate under sec_2042 of the internal_revenue_code law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2042 provides in pertinent part that the value of the gross_estate includes the value of all property to the extent of the amount receivable as insurance under policies on the life of the decedent by beneficiaries other than the executor with respect to which the decedent possessed at his death any of the incidents_of_ownership exercisable either alone or in conjunction with any other person sec_20_2042-1 of the estate_tax regulations provides that the term incidents_of_ownership is not limited in its meaning to ownership of the policy in the technical legal sense generally speaking the term has reference to the right of the insured or his estate to the economic benefits of the policy thus it includes the power to change the beneficiary to surrender or cancel the policy to assign the policy to revoke an assignment to pledge the policy for a loan or to obtain from the insurer a loan against the surrender_value of the policy sec_20_2042-1 provides in pertinent part that a decedent is considered to have an incident_of_ownership in an insurance_policy on his life held in trust if under the terms of the policy the decedent either alone or in conjunction with another person or persons has the power as trustee or otherwise to change the beneficial_ownership plr-118917-18 in the policy or its proceeds or the time or manner of enjoyment thereof even though the decedent has no beneficial_interest in the trust in revrul_84_179 1984_2_cb_195 the decedent purchased an insurance_policy on his life and transferred all incidents_of_ownership to his spouse his spouse designated their adult child as the policy beneficiary subsequently the spouse died and her will established a residuary_trust for the benefit of the child the decedent was designated the trustee of this trust the insurance_policy on the decedent’s life was part of the residuary_estate and passed to the testamentary_trust as trustee the decedent had broad discretionary powers in the management of the trust property and the power to distribute or accumulate income under the terms of the policy the owner could elect to have the proceeds made payable according to various plans use the loan value to pay the premiums borrow on the policy assign or pledge the policy and elect to receive annual dividends the will precluded the decedent from exercising these powers for the decedent’s own benefit the decedent paid the premiums on the policy out of other trust property and was still serving as trustee when he died the ruling concludes that based on the legislative_history of sec_2042 a decedent will not be considered to possess incidents_of_ownership in the insurance_policy for purposes of sec_2042 provided the decedent did not furnish consideration for maintaining the policy and could not exercise the powers for the decedent’s personal benefit in the present case prior to the modifications of trust sec_2_1 of trust expressly granted the trustee the power to own and acquire life_insurance and to pay the premiums on existing life_insurance on the life of any person in which the trust or its beneficiaries may have an insurable interest the ownership of any and all policies of insurance applied for and purchased by the trustee or transferred and assigned to the trustee is irrevocably vested in the trustee under sec_2 child as the trustee is vested with all rights powers options elections privileges and incidents_of_ownership in all insurance policies owned by trust accordingly prior to the modifications child possessed all incidents_of_ownership in any life_insurance_policy on child 1’s life that the trust may acquire the modifications to trust relinquished trustee’s powers with respect to any life_insurance_policy on child 1’s life acquired by trust and granted such powers to an insurance trustee under section a as modified child is appointed as insurance trustee with power to maintain and pay premiums on a life_insurance_policy on the life of child child shall have complete authority to surrender policies borrow on them or utilize the proceeds for the benefit of the beneficiary if necessary for the health support or maintenance of the beneficiary accordingly trustee is precluded from exercising any power normally conferred on the owner of a policy plr-118917-18 child retains a beneficial_interest in income and principal of trust subject_to an ascertainable_standard however under sec_2 as modified premium payments will only be made out of corpus and not income in addition child has not made any contributions to trust and further represents that child will not make any contributions to trust further prior to the modifications of trust child possessed a testamentary special_power_of_appointment over the trust principal which would include any proceeds from life_insurance on the life of child that trust may hold this power gave child the power to change the beneficial_ownership of the proceeds however the modifications to trust restrict child 1’s testamentary special_power_of_appointment under section as modified child may not exercise child 1’s testamentary special_power_of_appointment over any life_insurance policies on the life of child accordingly child may not exercise child 1’s testamentary special_power_of_appointment to change the beneficial interests in the proceeds of the life_insurance_policy on child 1’s life in this case child 1’s powers in the capacity as trustee and beneficiary were eliminated prior to the acquisition of the life_insurance_policy on child 1’s life trust is the owner and beneficiary of the policy accordingly when the insurance trustee purchased a life_insurance_policy on child 1’s life child did not possess and did not have the power to exercise any incidents_of_ownership in the policy acquired by trust child will not relinquish or transfer any incidents_of_ownership in the policy as a result of the modification prior to the acquisition of the policy accordingly based on the facts submitted and the representations made we conclude that child does not and will not possess any incidents_of_ownership over any life_insurance_policy on child 1’s life acquired by trust as amended and that the proceeds of any policy on child 1’s life will not be includible in child 1’s gross_estate under sec_2042 the above conclusions assume that child is not serving as insurance trustee at the time of child 1’s death or trust is modified such that child regains fiduciary powers over life_insurance on child 1’s life we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-118917-18 in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives sincerely lorraine e gardner lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
